Citation Nr: 1224092	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim.  

In his May 2009 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge, sitting at the RO.  In May 2012, a hearing was scheduled, but the Veteran failed to report.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2011).


FINDINGS OF FACT

1.  In November 1999, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal that decision.

2.  The evidence associated with the claims folder subsequent to the November 1999 rating decision is neither cumulative nor redundant of the evidence previously of record and is so significant that it must be considered in order to fairly decide the merits of the claim of entitlement to service connection for PTSD.

3.  The competent and probative evidence of record supports a conclusion that the Veteran's currently diagnosed PTSD was precipitated by stressors which he experienced while serving in Southwest Asia.



CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the November 1999 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for PTSD.  Implicit in his claim is the contention that new and material evidence, which is sufficient to reopen the previously-denied claim, has been received.  

In the interest of clarity, the Board will first discuss certain preliminary matters. The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VCAA notice letters were sent to the Veteran regarding his service connection claim in September 2005 and November 2006.  These letters appear to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letters in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced November 2006 VCAA letter as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is reopening the Veteran's claim and granting the service connection claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Service connection for PTSD

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010); effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to reopen

In the November 1999 rating decision, the RO denied the Veteran service connection for PTSD.  In rendering its decision, the RO indicated that "[i]n the evidence available for review, there is no confirmed diagnosis of [PTSD] which would permit a finding of service connection.  The evidence available for review is also inadequate to establish that a stressful experience occurred."  The Veteran was informed of the November 1999 rating decision and of his appeal rights by a letter from the RO dated in December 1999.  He did not file a notice of disagreement with the November 1999 rating decision, and the rating decision therefore became final.  

At the time of the November 1999 rating decision, the pertinent evidence of record included the Veteran's service treatment records, a VA examination dated in August 1999, as well as postservice VA and private treatment records.  The Veteran's service treatment records were absent any complaints of or treatment for PTSD.  However, the Veteran documented complaints of depression and nightmares as well as attempted suicide on his separation examination dated December 1994.  Further, a VA treatment record dated in December 1998 noted a diagnosis of PTSD.  Additionally, a VA examination report dated in August 1999 documented the Veteran's psychiatric symptomatology which included depression, isolationistic tendencies, depressed mood, period suicidal ideation, sleep difficulty, negative self-image in the extreme, and lowered energy.  The Veteran also reported that he "did fine" in the military although there was a point where he wanted to leave.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with major depression, cocaine dependence in remission, and obsessive-compulsive disorder and concluded that the Veteran's depressive symptoms "appear to have begun after his time in the military and do not appear to be connected to events in the military at this point."      

In August 2005, the Veteran requested that his claim be reopened.  After the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim in the January 2007 rating decision, this appeal followed.  The evidence added to the record since the November 1999 rating decision consists of the Veteran's statements, VA examination reports dated December 2006 and January 2011, as well as VA treatment records.  This evidence will be analyzed below.

The RO denied the Veteran's claim in 1999 because the evidence did not indicate a confirmed medical diagnosis of PTSD, confirmed in-service stressor, or medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  The unappealed November 1999 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  As explained above, the Veteran's claim for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., after November 1999] evidence bears directly and substantially upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the November 1999 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence demonstrating a relationship between the Veteran's medical diagnosis of PTSD and in-service stressor.  

In particular, a VA psychologist noted in a December 2006 VA examination report that, after examination of the Veteran and consideration of his in-service stressors in Southwest Asia, "[the Veteran] does meet the criteria for [PTSD] due to his experiences in Iraq."  
 
In short, the additionally submitted evidence showing a relationship of the Veteran's current PTSD to his in-service stressors serves to fulfill the crucial, but heretofore missing, elements of medical diagnosis of PTSD, confirmed in-service stressor, and medical nexus.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concludes that new and material evidence pertaining to the existence of a medical diagnosis of PTSD, confirmed in-service stressors, and relationship between the diagnosed PTSD and in-service stressors has been submitted.  The Veteran's claim for entitlement to service connection for PTSD is reopened.

The Board has reopened the Veteran's claim and is considering moving forward to discuss the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Because the Board is granting the Veteran's claim, there is no prejudice to the Veteran in the Board's consideration of his claim on the merits.  

Claim for Service Connection

As noted above, service connection for PTSD requires that three elements be met: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

With respect to element (1) of 38 C.F.R. § 3.304(f), current disability, the medical evidence of record documents multiple diagnoses of PTSD.  See, e.g., the December 2006 VA examination report.  Element (1) is accordingly met.

With respect to element (2) of 38 C.F.R. § 3.304(f), combat status or a confirmed stressor, the Veteran has described in-service stressors that he believes led to the development of PTSD.  Specifically, he contends that he has PTSD stemming from incidents during military service in Southwest Asia, which include undergoing incoming rounds causing him to fear for his life, witnessing dead bodies, and being sexually assaulted during service in Kuwait.    

The Board notes that the Veteran's service personnel records show that his military occupational specialty (MOS) was a tank systems mechanic, he served in Southwest Asia, and received the Kuwait Liberation Medal.  The Board observes that the RO determined in a memorandum dated November 2006 that the information provided by the Veteran required to corroborate the stressful events was insufficient to send to the The United States Army and Joint Services Records Research Center.  However, it is now well settled that a claimant need not substantiate his actual presence during the stressor event.  The fact that the Veteran's MOS was a tank systems mechanic and that he served in Southwest Asia while such incoming rounds occurred strongly suggests that he was, in fact, exposed to this stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).
 
Moreover, as discussed in detail above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, to include incoming rounds, a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See VA Fast Letter 10-05 (July 16, 2010).  Here, the Veteran has specifically indicated that he was in fear of incoming rounds during his period of military service.  Additionally, the VA psychologist noted in the December 2006 VA examination report record that the Veteran also witnessed dead bodies in addition to receiving incoming rounds.  Further, the Veteran's personnel records document that he served in Southwest Asia and received the Kuwait Liberation Medal.  His exact location need not be proven.  Moreover, the Board notes that the Veteran's December 1994 report of medical history in conjunction with his separation examination documents feelings of depression and nightmares as well as his suicide attempts.   

In short, after carefully considering the matter the Board believes that there is sufficient evidence in the file which serves to confirm the Veteran's claimed stressor that he received incoming rounds.  This is particularly so, given the weight of a veteran's lay testimony in light of the recent regulation amendment of the PTSD provisions.  Accordingly, the Veteran's fear from incoming rounds during his military duties as a tank systems mechanic is deemed to be corroborated, and element (2) is therefore met.

Turning to element (3), medical nexus, the record contains conflicting medical opinions which address the issue of medical nexus.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board observes that the Veteran was afforded a VA psychological examination in December 2006.  Pertinently, the VA examiner noted the Veteran's report of his in-service stressor that he received incoming rounds while performing his military duties as a tanks systems mechanic and that he was "bothered quite a bit about it."  The VA examiner also documented the Veteran's report that he witnessed dead bodies during service in Kuwait City.  After examination of the Veteran and consideration of his medical history, the VA examiner rendered a diagnosis of PTSD and concluded "[the Veteran] does meet the criteria for [PTSD] due to his experiences in Iraq."  The VA examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and examination of the Veteran.  He also noted the Veteran's history of severe mood variations and depression as well as his nightmares and intense fear.     

The Board also observes that the Veteran was afforded a subsequent VA psychological examination in January 2011.  The VA examiner noted the Veteran's reported in-service stressors that he was exposed to many dead bodies and that a grenade exploded near him.  After examination of the Veteran, the VA examiner rendered a diagnosis of PTSD.  In contrast to the above opinion, the VA examiner reported in a July 2011 addendum to the January 2011 VA examination that the Veteran's PTSD "is less likely caused by or a result of hostile military or terrorist activity."  The VA examiner's rationale for his conclusion was based on his finding that the primary stressor which supports the Veteran's diagnosed PTSD are post-military factors which include his period of excessive drug abuse, homelessness, several assaults where he was shot and stabbed, and a severe motor vehicle accident.  

Both the opinion of the December 2006 and January 2011 VA examiners appear to have been based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current PTSD is related to his in-service stressors.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  As such, element (3), and thereby all three elements, has been satisfied.   

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for PTSD, is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


